 CARLOW'S LTD.Frank V. Carlow and Michael Carlow d/b/a Car-low's Ltd. and Service Employees InternationalUnion Local 585, AFL-CIO. Case 6-CA-15135March 4, 1983DECISION AND ORDERBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTERUpon a charge filed on December 3, 1981, andamended on January 26, 1982, by Service Employ-ees International Union Local 585, AFL-CIO,herein called the Union, and duly served on FrankV. Carlow and Michael Carlow d/b/a Carlow'sLtd., herein called Respondent, the General Coun-sel of the National Labor Relations Board, by theActing Regional Director for Region 6, issued acomplaint on January 27, 1982, against Respondent,and an amendment to the complaint on July 14,1982, alleging that Respondent had engaged in andwas engaging in unfair labor practices affectingcommerce within the meaning of Section 8(a)(5)and (1) and Section 2(6) and (7) of the NationalLabor Relations Act, as amended. Copies of thecharge and the complaint and notice of hearingbefore an administrative law judge were dulyserved on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint as amended alleges in substance that,from 1948 to November 1980, G.P.S. InvestorsCompany, hereafter G.P.S., was engaged in themanagement, operation, and rental of an officebuilding known as the Fayette National BankBuilding in Uniontown, Pennsylvania, recognizedthe Union as the exclusive collective-bargainingrepresentative of an appropriate unit of its custodialand maintenance employees, and was a party tosuccessive collective-bargaining agreements, themost recent of which was effective until December31, 1981. The complaint further alleges that in No-vember 1980 Respondent purchased the assets ofG.P.S., including the Fayette National Bank Build-ing, and has, since that date, engaged in the samebusiness operations at the same location employingas a majority of its custodial and maintenance em-ployees individuals previously employed by G.P.S.in the recognized unit. The complaint further al-leges that Respondent is thereby a successor em-ployer to G.P.S., that the custodial and mainte-nance employees constitute an appropriate unit,that the Union is the exclusive collective-bargain-ing representative of the unit employees, and thatsince November 23, 1981, Respondent has failedand refused to recognize and bargain collectivelyas successor to G.P.S., although the Union is re-questing it to do so. The complaint alleges that Re-266 NLRB No. 55spondent, by the foregoing conduct, has violatedSection 8(a)(5) and (1) of the Act.On February 10, 1982, Respondent filed ananswer to the complaint admitting in part, anddenying in part, the allegations in the complaint.As to certain of the allegations denied, Respondent,the Union, and the General Counsel entered into astipulation on July 15, 1982, as to facts regardingthe effects of Respondent's operations on interstatecommerce. Respondent admits, inter alia, that it isa successor to G.P.S., that a majority of its custodi-al and maintenance unit employees were previouslyemployed by G.P.S., and that it has refused to bar-gain with the Union upon request. Respondentdenies, however, that upon termination of the col-lective-bargaining agreement between G.P.S. andthe Union on December 31, 1981, that it has hadany duty to recognize or bargain with the Union.On August 23, 1982, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment, together with exhibits. Shesubmits, in effect, that by virtue of Respondent'sadmissions, as a matter of law, Respondent has vio-lated Section 8(a)(5) and (1) of the Act. Subse-quently, on August 27, 1982, the Board issued anorder transferring the proceeding to the Board anda Notice To Show Cause why the General Coun-sel's Motion for Summary Judgment should not begranted. Respondent filed an answer in oppositionto the General Counsel's Motion for SummaryJudgment which the Board has treated as a timelyfiled response to its Notice To Show Cause ofAugust 27, 1982.1Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentAs indicated above, Respondent has admitted inits answer and in the stipulation all facts necessaryto establish the Board's jurisdiction in this proceed-ing, the Union's status as the exclusive bargainingrepresentative of certain employees in an appropri-ate unit, and Respondent's successorship to G.P.S.' On September 30, 1982, the Board issued a Decision and Order inthis proceeding without having considered this answer in opposition.Upon learning of its inadvertent oversight, the Board, on October 13,1982, issued an Order rescinding its Decision and Order and agreed toconsider Respondent's opposition. Thereafter, on December 3, 1982, theBoard issued a Notice To Show Cause why Respondent's oppositionshould not be treated as an amended answer to the complaint therebyraising a factual issue resolvable only through a hearing before an admin-istrative law judge The counsel for the General Counsel timely filed aresponse to the Notice To Show Cause. For the purposes of this proceed-ing we shall treat Respondent's opposition as an amended answer.305 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is well settled that a successor employer is obli-gated to bargain, upon request, with the exclusiverepresentative of the employees of its predecessor,where, as here, a majority of its employees in theappropriate unit were employees of the predecessorand that it continues the same operation, and that arefusal to do so violates Section 8(a)(5) and (1) ofthe Act.2Accordingly, we shall grant the GeneralCounsel's Motion for Summary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent is a partnership with its principaloffice and place of business located in Uniontown,Pennsylvania, and is engaged in the management,operation, and rental of an office building knownas the Fayette National Bank Building. During the12-month period ending December 31, 1981, Re-spondent derived gross revenues in excess of$250,000, of which in excess of $25,000 was de-rived from U.S. Steel Mining Company, Inc.U.S. Steel Mining Company, Inc., is engaged inthe deep mining and preparation of coal at itsMaple Creek mine and preparation plant locatednear Uniontown, Pennsylvania, and, during the 12-month period ending December 31, 1981, pur-chased and received at its Maple Creek facilitygoods, products, and materials valued in excess of$50,000 directly from suppliers located outside theCommonwealth of Pennsylvania.We find, on the basis of the foregoing, that Re-spondent is, and at all times material herein hasbeen, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.11. THE LABOR ORGANIZATION INVOLVEDService Employees International Union Local585, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.2 N. LR.B. v. Williams J Burns International Security Services, Inc., 406U.S. 272 (1972).In its answer in opposition to the General Counsel's Motion for Sum-mary Judgment, Respondent alleges for the first time that in addition to 5unit employees retained, it "employed 14 additional employees with nounion affiliation to perform construction duties." Respondent does notspecifically contend that these additional employees should be in the bar-gaining unit nor does it proffer any evidence which would support such acontention. The Board therefore finds this statement as to Respondent'spresent work force insufficiently precise to raise a factual issue underBurns, particularly in view of Respondent's earlier admission that a ma-jority of its custodial and maintenance employees were employed byG.P.S.III. THE UNFAIR LABOR PRACTICESA. The Union's Status1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All custodial and maintenance employees em-ployed by the Employer at its Uniontown,Pennsylvania, facility (the Fayette NationalBank Building); excluding all office clericalemployees, guards, professional employees,and supervisors as defined in the Act.2. The recognition by Respondent'spredecessorFrom 1948 until November 1980, G.P.S. was en-gaged in the management, operation, and rental ofthe Fayette National Bank Building in Uniontown,Pennsylvania. In 1948 the Union was recognizedby G.P.S. as the exclusive collective-bargainingrepresentative of the employees in the above-de-scribed unit and the Union continues to be such ex-clusive representative within the meaning of Sec-tion 9(a) of the Act. G.P.S.'s recognition was em-bodied in successive collective-bargaining agree-ments, the most recent of which was effective fromJanuary 1, 1979, to December 31, 1981.B. Respondent's Successorship to G.P.S. InvestorsCompanyIn November 1980, Respondent purchased theassets of G.P.S. Investors Company, including theFayette National Bank Building, and since thatdate has been engaged in the same business oper-ations, at the same location, renting the same officespace to substantially the same tenants, and has as amajority of its custodial and maintenance employ-ees individuals who were previously employees ofG.P.S.C. The Request To Bargain and Respondent'sRefusalCommencing on or about November 9 and 23,1981, and at all times thereafter, the Union has re-quested Respondent to bargain collectively with itas the exclusive collective-bargaining representativeof all the employees in the above-described unit.Commencing on or about November 23, 1981, andcontinuing at all times thereafter to date, Respond-ent has refused, and continues to refuse, to recog-nize and bargain with the Union as the exclusive306 CARLOW'S LTD.representative for collective bargaining of all em-ployees in said unit.Accordingly, we find that Respondent is the suc-cessor to G.P.S. and has, since November 23, 1981,and at all times thereafter, refused to bargain col-lectively with the Union as the exclusive repre-sentative of the employees in the appropriate unit,and that, by such refusal, Respondent has engagedin and is engaging in unfair labor practices withinthe meaning of Section 8(a)(5) and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit and, if an understanding isreached, embody such understanding in a signedagreement.The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Frank V. Carlow and Michael Carlow d/b/aCarlow's Ltd. is an employer engaged in com-merce within the meaning of Section 2(6) and (7)of the Act.2. Service Employees International Union Local585, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.3. All custodial and maintenance employees em-ployed by the Employer at its Uniontown, Penn-sylvania, facility; excluding all office clerical em-ployees, guards, professional employees, and super-visors as defined in the Act, constitute a unit ap-propriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4. Since November 1980, Respondent has beenand is the successor to G.P.S. Investors Company.5. The Union was, in November 1980, and hasbeen at all times since, the exclusive bargainingrepresentative of all employees in the aforesaid bar-gaining unit within the meaning of Section 9(a) ofthe Act.6. By failing and refusing at all times since No-vember 23, 1980, to recognize and bargain with theUnion as the exclusive bargaining representative ofthe employees in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1)of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Frank V. Carlow and Michael Carlow d/b/a Car-low's Ltd., Uniontown, Pennsylvania, its officers,agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Service EmployeesInternational Union Local 585, AFL-CIO, as theexclusive bargaining representative of its employeesin the following appropriate unit:All custodial and maintenance employees em-ployed by the Employer at its Uniontown,Pennsylvania, facility; excluding all officeclerical employees, guards, professional em-ployees, and supervisors as defined in the Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at its Uniontown, Pennsylvania, facilitycopies of the attached notice marked "Appendix."3Copies of said notice, on forms provided by theRegional Director for Region 6, after being duly3 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board"307 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to ensure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 6, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith Service Employees International UnionLocal 585, AFL-CIO, as the exclusive repre-sentative of the employees in the bargainingunit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All custodial and maintenance employeesemployed by the Employer at its Union-town, Pennsylvania, facility; excluding alloffice clerical employees, guards, profession-al employees, and supervisors as defined inthe Act.FRANK V. CARLOW AND MICHAELCARLOW D/B/A CARLOW'S LTD.308